DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (U.S. 2016/0347488).
In regards to claim 1, Ford discloses A handling apparatus and/or packaging apparatus (fig. 1) used to package article groups (B’) in outer packaging and/or to place article groups into outer packaging’s (places bottle groups B’ in Cartons C), comprising: 
a staging location (46) for a plurality of articles in at least one article group (see at least paragraph 34 ad fig. 2); 
at least one conveyor line (conveyor 5 with flights 15) used to successively transport outer packaging’s (carton C see at least paragraph 25); 
at least one handling device (45) that is movable between the staging location (46) and the at least one conveyor line (see at least paragraphs 34 and 35), the handling device capable of simultaneously receiving and seizing at least one article group from the staging location (see at least fig. 11a and 12a), transferring the at least one article group to the conveyor line (see at least figs. 11 and 12), and placing the at least one article group into one of the outer packaging’s (C); wherein the handling device comprises at least one controllable gripper head (47a and 47b) with gripping elements (49) that are controllable individually, in groups, or together for each of the plurality of articles (see at least paragraphs 34, 35, and 40; the gripping elements 49 are controllable in groups corresponding to each gripper head for each group of articles) and 
a centering device (at least elements 35, 51a, 51b and 61) assigned to the at least one conveyor line (see at least fig. 2 and fig. 7) and movable along with the outer packaging’s (see at least paragraph 39) the centering device capable of directing and guiding at least one of the plurality of articles of a particular article group into the outer packaging’s (see at least paragraph 39 and 40).
In regards to claim 2, Ford discloses The apparatus of claim 1, Ford further discloses, and wherein each of the outer packaging’s  to be loaded has a separate centering element (see at least fig. 2 and fig. 9 see at least paragraph 41 e) assigned to it, wherein each centering element is a component of the centering device (elements 33 form a group associated with each carton which form the separate centering element for each carton).
In regards to claim 3, Ford discloses The apparatus of claim 2, Ford further discloses wherein each centering element comprises a centering frame (see at least elements 51a, 51b, and 61 in fig. 12), wherein the size of the centering frame corresponds to a base area of the outer packaging’s (see at least fig. 11 and 12), and wherein the centering frame can be positioned above and/or placed on a circumferential edge of each of the outer packaging’s (see at least fig. 11).
The apparatus of claim 4, Ford discloses The apparatus of claim 3, Ford further discloses wherein the centering frame has a plurality of directing devices (33) to direct the articles comprise guide panels leading into the outer packaging (see at least fig. 11).
In regards to claim 5, Ford discloses The apparatus of claim 3, Ford further discloses wherein a plurality of centering elements disposed next to each other form the centering device (see at least fig. 9).
In regards to claim 8, Ford discloses the apparatus of claim 1, Ford further discloses wherein the centering device is controllable in its movements based on the detected movements of the outer packaging’s (see at least paragraphs 40 the centering device is controllable in it movement based on location of a carton such that the flights of each are aligned) or based on an evaluation of the sensor signals supplied by at least one optical sensor detecting the outer packaging’s (this is not a required feature of the claim because of the “or” which is in bold).

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiernicki (U.S. 6,571,532).
In regards to claim 1, Wiernicki discloses A handling apparatus and/or packaging apparatus (see at least fig. 2a) used to package article groups (15) in outer packaging and/or to place article groups into outer packaging’s (28), comprising: 
a staging location (L) for a plurality of articles in at least one article group (see at least fig. 2a); 
at least one conveyor line (18) used to successively transport outer packaging’s (see at least fig. 2g-2d);  at least one handling device (24) that is movable between the staging location and the at least one conveyor line (see at least fig. 2d and fig. 2g), the handling device capable of simultaneously receiving and seizing at least one article group from the staging location, transferring the at least one article group to the conveyor line, and placing the at least one article group into one of the outer packaging’s (see at least col 10 lines 21-41) wherein the handling device comprises at least one controllable gripper head (at least99, 99a, 99b, 106, 10) with gripping elements that are controllable individually, in groups, or together for each of the plurality of articles (see at least fig. 9 and fig. 11); and 
a centering device (22) assigned to the at least one conveyor line (illustrated in at least fig. 2f) and movable along with the outer packaging’s (illustrated in fig. 2d-2h) the centering device capable of directing and guiding at least one of the plurality of articles of a particular article group into the outer packaging’s (see at least fig. 2g and 4c).
In regards to claim 6, Wiernicki discloses the apparatus of claim 1, Wiernicki further discloses wherein the centering device is guided by a movable robot arm (centering device 22 is supported by arms 84a and 84b and rack 84).
In regards to claim 7, Wiernicki discloses the apparatus of claim 1, Wiernicki further discloses wherein the centering device is guided by a gantry suspension (at least elements 20) disposed slidably on a rail (at least element 40) along the conveyor line (illustrated in at least fig. 1 and fig. 2a).
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicant argues that Ford does not disclose “wherein the handling device comprises at least one controllable gripper head with gripping elements that are controllable individually, in groups, or together for each of the plurality of articles”.  However ford does disclose a controllable gripper head (47a and 47b) with griping elements (49) that are controllable in groups or together for each of the plurality of articles. The element 49 are controllable with the movement of the gripper heads 47a and 47b. Applicant argues that elements 49 are fixed and immoveable however that is only true with relation to the gripper heads not the device as a whole. The claims does not distinguish from the prior art since the claim does not require that the gripping elements are controllable/moveable relative to the gripper head. In the contact of the claim controllable is not to be interpreted as limited to moveable. Additionally paragraph 11 of the instant application details some types of gripping elements which are not moveable with respect to the gripper head such as suction grippers, therefore the instant disclosure also does not limit controllable to mean moveable.  Controllable suction grippers are discussed again in paragraph 54 as well as bells. In fact there is no distinct language in the instant application that the gripping elements be moveable with respect to the gripper there is only language for a controllable gripping element which would have many different interpretation based on the disclosure of at least a suction gripper, gripper bells, or the like all of which can be controlled in different known methods.
In regards to the rejection of claims 1, 6 and 7 as anticipated by Wiernicki, the arguments are moot due to the amendment of claim 1. However, Wiernicki also discloses gripping elements as now claimed in claim 1. See the current rejection for mapping of the claim relative to the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731